Name: Council Directive 80/213/EEC of 22 January 1980 amending Directive 72/461/EEC on animal health problems affecting intra-Community trade in fresh meat
 Type: Directive
 Subject Matter: health;  research and intellectual property;  animal product;  agricultural policy;  trade policy
 Date Published: 1980-02-21

 Avis juridique important|31980L0213Council Directive 80/213/EEC of 22 January 1980 amending Directive 72/461/EEC on animal health problems affecting intra-Community trade in fresh meat Official Journal L 047 , 21/02/1980 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 11 P. 0204 Greek special edition: Chapter 03 Volume 27 P. 0237 Swedish special edition: Chapter 3 Volume 11 P. 0204 Spanish special edition: Chapter 03 Volume 17 P. 0113 Portuguese special edition Chapter 03 Volume 17 P. 0113 COUNCIL DIRECTIVE of 22 January 1980 amending Directive 72/461/EEC on animal health problems affecting intra-Community trade in fresh meat (80/213/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Directive 72/461/EEC (3), as last amended by Directive 78/54/EEC (4), lays down the health requirements which must be fulfilled by animals from which meat is obtained; Whereas although the meat obtained from animals not satisfying the health conditions must be excluded from intra-Community trade in fresh meat because of the risk of transmission of contagious or infectious animal diseases, it may be used for other purposes when it has undergone treatment for the destruction of the germs of those diseases; Whereas such meat should therefore be given a special mark indicating that it is excluded from intra-Community trade as fresh meat and guaranteeing its health qualities for other uses, for example for the preparation of certain categories of meat products, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 72/461/EEC is hereby amended as follows: 1. The following Article shall be inserted: "Article 5a Notwithstanding Article 5 (1), and in so far as it is not intended for intra-Community trade in fresh meat, the meat referred to in that Article may carry the mark defined in Annex I, Chapter IX of Directive 64/433/EEC, provided that the special mark referred to in the Annex to this Directive is immediately superimposed thereon. The provisions of Annex I, Chapter IX, point 39 of Directive 64/433/EEC shall apply mutatis mutandis to the keeping and use of marking instruments. Such meat must be obtained, cut, transported and stored separately from, or not at the same time as, meat intended for intra-Community trade in fresh meat." (1)OJ No C 289, 19.11.1979, p. 42. (2)Opinion delivered on 24 and 25 October 1979 (not yet published in the Official Journal). (3)OJ No L 302, 31.12.1972, p. 24. (4)OJ No L 16, 20.1.1978, p. 22. 2. The following Annex shall be added: "ANNEX Mark for meat intended for a use other than intra-Community trade in fresh meat 1. The overstamping must be done in such a way that the oval stamp defined in Annex I, Chapter IX No 40 of Directive 64/433/EEC is covered by a diagonal cross consisting of two straight lines crossing at right angles, with the point of intersection in the centre of the stamp and the information thereon remaining legible. 2. The marks mentioned in paragraph 1 may also be made with a single stamp which will be an oval stamp 6 75 cm long and 4 75 cm broad ; the following information must appear on the mark in perfectly legible characters: - on the upper part, the name of the exporting country in capitals, - in the centre, the veterinary approval number of the slaughterhouse, - on the lower part, one of the following sets of initials : EEC - CEE - EWG - EEG - EÃF, - two straight lines crossing the stamp diagonally, intersecting at right angles at the centre of the stamp in such a way that the information is not obscured. The letters must be 0 78 cm high and the figures 1 cm high. The stamp may also carry information whereby the veterinarian who inspected the meat may be identified." Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1980. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 January 1980. For the Council The President G. MARCORA